VAUGHN, Judge.
Counsel for defendant states that the real issue in this case is whether the court exercised its judicial functions to provide defendant with effective counsel to insure his constitutional right to a fair trial. It is perfectly obvious that the presiding judge in this case, as well as the judge who had previously continued the case on defendant’s pretense that he could privately employ counsel, did all that he could to provide defendant with the assistance of counsel. It is also obvious that defendant was not so much interested in a fair trial as he was in having no trial at all.
The evidence against defendant was substantial and convincing. Among other things, three men who admitted participating in the robbery with defendant testified for the State and told of defendant’s role in that crime.
We find no prejudicial error in defendant’s trial.
No error.
Judges Britt and Arnold concur.